Citation Nr: 1445120	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-49 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative arthritis of the right knee.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a respiratory disease.

4.  Entitlement to a disability manifested by chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 2007.  He received the Bronze Star Medal and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for a left knee injury, a right ankle sprain, asthma, and chest pain.

In September 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing has been associated with his claims folder.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted an "Appeal to Board of Veterans' Appeals" form (VA Form 9) in January 2011 on which he requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  He withdrew his Board hearing request in February 2011 and instead requested a hearing before a DRO at the RO.  He acknowledged that he retained the right to request a Board hearing at a later date if he was not satisfied with the DRO decision.  A DRO hearing was conducted in September 2011 and the claims on appeal have remained denied.  The Veteran subsequently submitted another VA Form 9 in February 2014 on which he again requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.

The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2013).  There is no evidence in the record that the February 2014 hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Also, the Veteran perfected an appeal with regard to the issue of entitlement to service connection for a disability manifested by chest pain, but it was acknowledged on the record during the September 2011 DRO hearing that he wished to withdraw his appeal as to that issue.  He also submitted a written statement in September 2011 (VA Form 21-4138) in which he confirmed his intent to withdraw from appeal his claim of service connection for a disability manifested by chest pain.  However, the claim was readjudicated in supplemental statements of the case dated in December 2013 and March 2014 and he referred to this issue on the February 2014 VA Form 9.  Hence, on remand, the Veteran should be asked to clarify whether he still wishes to withdraw the appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by way of videoconference.

2.  Ask the Veteran to clarify, in writing, whether he wishes to withdraw from appeal the claim of service connection for a disability manifested by chest pain.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



